Appellant conducts a night club, and contracts with a booking agency for vaudeville entertainers. Lump sum weekly payments are made to the agency or the captains of the group-of entertainers. Each group is employed for one week, and qceasiqnally for *917two weeks. The individual members are not employees of appellant. (Matter of Earle, 262 App. Div. 789.) Decision in so far as it involves payments for entertainers is reversed on the law and facts, with costs against the Industrial Commissioner. Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ., concur.